DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature controlled display device” in claim 21;
“expansion device” in claim 22;
“subtraction element” in claim 27;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	After reviewing the specification, the temperature controlled display device appears to be drawn a refrigerated merchandiser (see paragraph [0032]), the expansion device appear to be 

Allowable Subject Matter

Claims 1-7, 21-33 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please amend claim 4, line 6 from “a superheat threshold” to “the superheat threshold”
	
	Please amend claim 29, line 3 from “a subcooled liquid temperature setpoint” to “the subcooled 

liquid temperature setpoint”

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Wakamoto (US 2011/0083456) in view of Junichi (WO2014199788A1).

A refrigeration system comprising: a subcooler configured to provide subcooling for a liquid refrigerant flowing through a first side of the subcooler by transferring heat from the liquid refrigerant to a gas refrigerant flowing through a second side of the subcooler; a single expansion valve located at an inlet of the second side of the subcooler and configured to control a flow of the gas refrigerant through the second side of the subcooler; a gas temperature sensor configured to measure a temperature of the gas refrigerant; a gas pressure sensor configured to measure a pressure of the gas refrigerant; a liquid temperature sensor configured to measure a temperature of the subcooled liquid refrigerant; and a controller configured to perform operations comprising: calculating a superheat of the gas refrigerant based on the measured temperature and measured pressure of the gas refrigerant; comparing the calculated superheat to a superheat threshold; in response to a determination that the calculated superheat is less than the superheat threshold, closing the single expansion valve to increase the superheat of the gas refrigerant to at or above the superheat threshold; and in response to a determination that the calculated superheat is equal to or greater than the superheat threshold, operating the single expansion valve to regulate the temperature of the subcooled liquid refrigerant to a subcooled liquid temperature setpoint while maintaining the superheat of the gas refrigerant at or above the superheat threshold.
Wakamoto as modified teaches a refrigeration system with analogous control features but fails to teach the singular control of the expansion valve at the inlet of the second side of the subcooler, with the associated controls therewith such as:
“in response to a determination that the calculated superheat is less than the superheat threshold, closing the single expansion valve to increase the superheat of the gas refrigerant to at or above the superheat threshold; and in response to a determination that the calculated superheat is equal to or greater than the superheat threshold, operating the single expansion valve to regulate the temperature of the subcooled liquid refrigerant to a subcooled liquid temperature setpoint while maintaining the superheat of the gas refrigerant at or above the superheat threshold.”
Therefore, a modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763